MORROW, P. X
The offense is robbery; punishment fixed at confinement in the penitentiary for a period of fifty years.
The indictment appears regular and regularly presented. No faults in the procedure (have been perceived and none are pointed out by bills of exception or otherwise. The facts heard by the trial court are not brought úp for review.
The point made in the motion for new trial that the verdict is excessive is one that is not ordinarily available upon appeal. See Shuffield v. State (Tex. Cr. App.) 18 S.W.(2d) 640; Wagner v. State, 87 Tex. Cr. R. 47, 219 S. W. 471; Allen v. State (Tex. Cr. App.; 21 S.W.(2d) 527, 528. This principle has special application in the present instance for the reason that the accused has not seen proper to bring before this court the facts upon which the verdict was rendered.
The sentence condemns the appellant to suffer confinement in the penitentiary for a period of not less than five nor more than fifty years.
The judgment is affirmed.